Gteorge Rose Smith, J. This appears to he an action brought by the appellee to recover judgment upon six promissory notes executed by the appellant. We do not reach the merits, for under Rule 9 we are compelled to affirm the the judgment. The appellant has submitted only a statement of the case, a list of the points relied upon for reversal, and a brief. There is no abstract of the pleadings, the judgment, or the testimony that was heard below. To determine the facts in the case we should have to explore the record, which is contrary to our practice. Vire v. Vire, 236 Ark. 740, 368 S. W. 2d 265. Affirmed.